 THE M.O'NEIL COMPANYThe MayDepartment Stores Company d/b/a The M.O'NeilCompanyandRetailClerksInternationalAssociation,Local698,AFL-CIO.Cases8-CA-5511 and 8-RC-7138July 28, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERS FANNING,MCCULLOCH,AND JENKINSOn April 29, 1970, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative ac-tion, and also recommending that the representa-tionelectionheld on May 22, 1969, in Case8-RC-7138, be set aside and a new election held,all as more fully set forth in the attached Trial Ex-aminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision, a sup-porting brief, and a brief in answer to the ChargingParty's cross-exceptions; the Charging Party filedcross-exceptions and brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, The May DepartmentStores Company d/b/a The M. O'Neil Company, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that the election held onMay 22, 1969, be, and it herebyis, set aside.629[Direction of Second Election omitted frompublication.2]IThe Respondent has excepted to certaincredibilityfindings made bythe Trial Examiner It is the Board's establishedpolicynot to overrule aTrial Examiner's resolutions with respect tocredibilityunless the clear pre-ponderance of all the relevant evidence convinces us that the resolutionsare incorrectStandardDry Wall Products, Inc ,91 NLRB544, enfd 188F 2d 362 (C A 3) We findno such basis for disturbingthe Trial Ex-aminer's credibilityfindings herein! In order to assure that all eligible voters may have theopportunity to beinformedof theissues in the exercise of their statutory right to vote, allparties to the election should have access to a listof votersand their ad-dresseswhich maybe used to communicate with themExcelsior Un-derwear Inc,156 NLRB 1236,N L R BvWyman-GordonCo,394 U S759 Accordingly, it is herebydirected that an election eligibility list, con-taining the names and addresses of all the eligiblevoters,mustbe filed bythe Employer with the RegionalDirectorfor Region 8 within7 days afterthe date of issuanceof the Noticeof SecondElection by theRegionalDirector TheRegional Director shall make the list available to all partiesto the election No extensionof time to file thislist shall begranted by theRegionalDirector except inextraordinarycircumstancesFailure tocomplywith this requirementshall begrounds for setting aside the electionwheneverproperobjectionsare filedTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: On April 23,1969, pursuant to a petition filed May 16, 1968, bythe Charging Party-Petitioner, also referred to asthe Union, the Board directed an election amongall regular selling and nonsellingemployees of theRespondent-Employer at its Stow-Kent,Ohio,store,with certain exclusions (175 NLRB 514).The election, held on May 22,' was lost by theUnion by a vote of 91 to 40, with 12 challengedand 2 void ballots. The Union filed timely objec-tions on May 27 and unfair labor practice chargeson June 23 (Case 8-CA-5511). On November 28the Regional Directorissuedhis report on the ob-jections, in which he recommended that ahearingbe heldon certainobjections and that thehearingbe consolidated with thehearing onthe complainthe issued the same day alleging that the Respond-ent had committed unfair labor practices violativeof Section 8(a)(1) of the Act in connection withthe election. On December 18 the Board directed ahearing on the objections as recommended by theRegional Directorand provided that such hearingmightbe consolidated with anyhearing in the un-fair labor practicecase.The cases were con-solidated forhearingby an order of the Acting Re-gional Director dated December 3 1. In its answer,the Respondent deniedthe commissionof any un-fair labor practices.Pursuanttonotice, I heard the consolidatedproceeding on January 26 and 27 and February 5,1970, at Akron, Ohio. All parties were representedby counsel and were afforded full opportunity toparticipate in the hearing and to adduce relevantevidence bearing upon theissues.Briefs filed by'Unless otherwise indicated,all datesreferto theyear 1969184 NLRB No. 68 630DECISIONSOF NATIONALLABOR RELATIONS BOARDcounsel for each of the parties have been fully con-sidered.Upon the entire record in the proceeding, andfrom my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT-EMPLOYERThe May Department Stores Company, a NewYork corporation with its principal offices andplace of business in St. Louis, Missouri, is engagedin retail sales of general merchandise. Through itsoperating division known as The M. O'Neil Com-pany it operates department stores in the vicinity ofAkron, Ohio. One of these stores is the Stow-Kentstore, the only retail outlet of Respondent involvedherein.Annually the Respondent sells productsvalued in excess of $10 million and it receivesgoods valued in excess of $1 million at its Ohiostores directly from points located outside the Stateof Ohio. The Respondennt admits and I find that itisan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetailClerksInternationalAssociation,Local698, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheEvidenceThe events which give rise to the issues here tobe resolved took place, for the most part, duringthe approximately 2-week period preceding theelection on May 22. As framed by the pleadingsand the record the issues are whether the Respond-ent violated Section 8(a)(1) by (1) threateningemployeeswith loss of their store discountprivileges and other employment benefits, reducedhours for part-time employees, and closing of thestore, if the employees selected the Union as theircollective-bargaining representative; and (2) un-lawfully questioning employees about their mem-bership in, activities on behalf of, and sympathy forthe Union. A further issue concerns the supervisorystatus of one Theodore Czar and the Respondent'sresponsibility for his conduct. No question is raisedas to the supervisory status of the remaining per-sons alleged to have engaged in coercive conduct,as the parties stipulated that they were supervisors.2We turn next to a consideration of the evidence, insubstantialpart conflicting, in which these in-dividual supervisors were allegedly involved.1.Ron BrownDuring the week before the election Brown, thebranch store coordinator, had a conversation abouttheUnionwithMaryWildroudt and EileenBelmonte, in the lingerie department where the twowomen worked. According to Wildroudt, Brownsaid that the employees should give the newmanagementa chance, and that employees wouldlose their discount and the store would close.Brownreferred to a store (the name of which Wil-droudt could not recall) which had closed afterbeing organized. To this, Wildroudt commentedthat Kaufman's, the May Company outlet in Pitts-burgh, had been organized for years and had notclosed. Belmonte related that Brown said he and hiswife had shopped at Kaufman's and had not beengiven a discount. She further testified that Brownsaid they would lose their discount, and that thetwo women replied they doubted it.Brown testified that in addition to Wildroudt andBelmonte,EmmaHalachoff was present and thatshe asked him what he thought of the upcomingelection.He replied thatmanagementwas con-cerned and urged that they should give manage-ment a chance rather than vote in the Union.Brown admitted stating that employees could losetheir discounts and other benefits if the Unioncame in because it was his understanding that suchmatters were negotiable. With respect to Kaufman'sstore in Pittsburgh, Brown testified he told thewomen that the store was half organized and "theones that are union don't get discounts and theones that aren't do get a discount." Also, Browntestified that in response to a comment by one ofthewomen that unions were "goingineverywhere," including discount houses and super-markets, he stated that Stern's store in New York,which was a union store, was closing because of in-ability to meet union demands or because of theUnion. Brown stated he did not indicate that theRespondent would or might close if the Unioncame in.Mrs. Halachoff testified that on the day of theelection, around 6 o'clock in the evening, she andotherswere passing through a section of thedowntown Akron store and saw Brown. Mrs.Halachoff remarked (with reference to the electionat the Barberton store, according to Brown) thatthe election "is going great." Brown then stated, soHalachoff testified, "Rather than have a union outthere,we will close that store." Mrs. Halachofftestified she replied, "I don't think you really meanthat," and acknowledged that in her pretrial state-ment she statedthat she took Brown's remarkabout the store closing as a joke. Brown testifiedthat Mrs. Halachoff said that the Union had won atBarberton, to which he replied, "Big deal,going to'Theseindividuals are MargaretNeff, Gladys Lower, Robert Tofanell,,Gerald Fischer,and Ron Brown THE M. O'NEIL COMPANYclose that store anyway." Brown testified that at thetime there"was sort of general gossip around thestore that there were a couple of stores ... thatthey might be closing in the future and Barbertonwas one of them."2.Margaret NeffSeveral employees testified to conversations withMrs.Neff,divisionalmanager,concerning theUnion.BeatriceSmith testified that during the 2-week period before the election Mrs. Neff came toher section, where Smithwas talkingto one of theunion men,and stated, "You better be careful howyou vote, you know you'll lose the discount andlose everything." According to Smith, she and Mrs.Neff frequently discussed the discount and otherbenefits,Mrs. Neff pointing out that employees"could lose everything, that if the Union came inthat we would have to start all over again."According to Mrs. Neff, she and Mrs. Smith hadfrequent conversations about the Union beforeMrs. Neff became a supervisor in August 1968. Shetestified that they held opposing views, and thatupon Mrs. Neff becoming a supervisor she and Mrs.Smith agreed that they would not discuss theUnion. Mrs. Neff denied that she made any remarkstoMrs. Smith threatening loss of the store discountor other benefits if the Union won.Myrtle Cobb, a full-time employee who workedunder Mrs. Neff's supervision, testified that shortlybefore the election Mrs. Neff spoke to her andthree part-time employees on the night crew in herdepartment. It is her testimony that Mrs. Neff toldthe group that part-time employees would pay thesame amount in union dues as full-time employees,that their hours would be reduced because theCompany could not afford to have as many peopleif itmet all the Union's demands, and that theywould lose the discount. Mrs. Neff further stated,according toMrs.Cobb, that granting all theUnion's demands would cause the store to close.Mrs. Cobb testified that after this conversation oneof the part-time employees present, Beverly Dick,told her that she had been for the Union but thatshe could not afford to pay for a babysitter and $6union dues if hours were reduced; that in such asituation she would have to quit.Ann Rittenhouse, a part-time employee in thefashion fabrics department, testified that during theweek before the election Mrs. Neff stated to herand two other employees, in talking about theUnion, that discounts would or could be takenaway and that the store would probably close.Mrs. Neff testified on direct examination that sherecalled the conversation with Mrs. Cobb and thethree part-time employees on the night crew. Hertestimony is that the employees were talking about631the Union and the subject of discounts came up. Atthat time, so she testified, "there was quite a lot ofconversation about the discounts"as managementhad placed a poster referring to discounts near thetimeclocks.3Mrs. Neff testified she told the em-ployees that she "felt like the discount was a giftfrom the company and we all enjoyed them and weallwanted to keep them." In response to an em-ployee's question whether she thought the hours ofpart-timehelp would be cut, Mrs. Neff testified thatshe replied that the Company had to stay within acertain budget and that if salaries went up a greatdeal "we might have to work with less part-timepeople." She denied that she told employees thatthey would lose their discounts if the Union cameinto the store, or that the store would close ratherthan deal with the Union. On cross-examinationMrs. Neff acknowledged that she had mentioned toemployees that other stores had closed when aunion came in and,in responseto a question aboutthe discount, told a group of employees that thediscountwas a benefit and she "couldn't saywhether they would or would not lose it" as she hadnothing to do with it.Barbara Flanders, who was present at the conver-sationwithMrs. Neff testified to by Mrs. Ritten-house, testified that thediscussionconcerned theunionelection and what would come of it. Shecould not recall Mrs. Neff making any statement tothe effect that employees would lose their discountsif the Union came in. Nor did she "specifically"hear Mrs. Neff refer to the loss of any other benefitif the Union won. She did not hear Mrs. Neff saythe store would close if the Union won.JaniceCrayton, one of the part-time workersMrs. Cobb identified as being present when Mrs.Neffmade the remarks to which Mrs. Cobbtestified, related that while she recalled that Mrs.Neff did discuss the Union she could not recall anyspecific conversation. She further testified she didnot hear Mrs. Neff say the hours of part-time em-ployees would be cut or the store closed if theUnion won the election.3.Robert TofanelliBeatrice Smith related that during the 2-weekperiod before the election Tofanelli, a buyerlocated at the downtown Akron store and a super-visor, had a telephone conversation with her. Shetestified that he wanted to come out and talk to herabout the Union, as he felt the girls were making abigmistake in wanting the Union. According toSmith, Tofanelli stated that employees could "loseeverything" and could lose their discount.Tofanelli recalled the conversation and that therewas some discussion of the Union. He testified ondirect examination that he did not recall making'On Friday,May 16,theCompanydid exhibit a poster near thetimeclocks,which stated "Don'tDiscountYour20 Percent DiscountVote No May 22 " 632DECISIONS OF NATIONAL LABORRELATIONS BOARDany statement to Smith relative to employeediscounts and denied making any statement aboutother benefits. On cross-examination he first statedhe did not tell Mrs. Smith she would lose herdiscount, although he had discussed with other ex-ecutives the loss of or reduction in the discount. Hethen acknowledged that in his pretrial affidavit hestated that he told "other employees whenever theoccasion arose, that there was also a possibility oftheir losing their 20 percent discount or beingreduced from 20 percent to 10 percent, as in manystores.114.Gladys LowerMrs. Halachoff, Mrs. Wildroudt, and Clara Car-dini testified to a conversation they had with Mrs.Lower, supervisor of the ready-to-wear department,the Monday gefore the election. According to Mrs.Halachoff, Mrs. Lower stated that she could see thepros and cons regarding the Union, but that em-ployees would lose their discount and other benefitsif the Uniongot in.Mrs.Wildroudt testified thatMrs. Lower referred to the Union on several occa-sions and said that employees would lose theirdiscount. She further testified thatMrs.Lowerreferred to employees of a hospital which had"gone union" and their hours had been cut. Mrs.Cardini testified that in the discussion of the UnionMrs.Lower "brought up about how we couldpossibly lose our discounts and other benefits thatthe company had been giving us." When Cardiniexpressed some doubt that that would happen, Mrs.Lower referred to Robinson Memorial Hospital inRavenna which was unionized and where employeebenefits had not been upheld.Mrs. Cardini alsotestified that Mrs. Lower quite often would ask herif she had gone to union meetings and who of theemployees had attended.Mrs. Lower, who voluntarily left the Respond-ent's employ the month following the election,testified that she engaged in conversation with em-.ployees about the Union and the election. Shestated that two employees did ask her if they wouldlose their discount if the Union came in and thatshe told them "this was a possibility; that theywould lose their discount but it wasn't something Iknew as a definite thing." She testified further thatshe expressed the view that "if the Union came inthe slate would be clean and from there theCompany and the Union would negotiate" regard-ing conditions and benefits. She recalled "tellingsome of the girls" that Robinson Memorial Hospitalhad been organized and conditions were no dif-ferent than before-employees were still "gripingabout the same old gripes." She denied having anyconversations with Mrs. Cardini about the Union.5.Gerard FischerDuring the week preceding the election Fischer,vice president of branch stores, held approximately15 meetings with store employees in groups of ap-proximately 10 in the office of Ronald Tedeschi,the store manager. The meetings were conductedduring store hours and employees were requestedto attend by Personnel Manager Alice Wade.Fischer testified that the meetings were heldbecause the Respondent "wanted to find out whysome of the people felt it was necessary to have aUnion" and to ascertain if there were any problemsand to discuss them. He stated that employees werecalled in small groups in order to make for betterdiscussionmeetings. Fischer testified he followedno set format in conducting the meetings. At mostof them he first talked about company benefits andthen opened the meeting for discussion. He statedthat the Company was constantly improving em-ployee benefits and that he did not know how theUnion could do more in regard to benefits. Hestated that employees would always be treatedfairlywhether or not the Union won. Fischertestified that on "a couple of occasions" he wasasked if anything would happen to employeediscounts if the Union won, and that he answeredthat he did not think anything would happen to thediscounts. Questions were asked Fischer about therecently adopted profit-sharing and savings planand the retirement plan. In connection withdiscussing job security at the Respondent's store,Fischer referred to the closing of Stern's store inNew York City, whichwas unionized and statedthat the fact that it was organized was of little helpin keeping the concern open. Fischer denied thathe made any statement that the Respondent's storewould be closed if the Union won the election.Mrs. Halachoff and Mrs.Belmonte attended thesamemeetingconductedbyFischer.Mrs.Halachoff testified Fischer said that the Respondenthad been lax in the matter of communicationbetween employees and management and hoped toremedy this problem. At one point, according toMrs. Halachoff, Fischer questioned the caliber ofmen representingthe Union,statingthey were notthe type the employees would want anything to dowith.Mrs. Halachoff testified that she responded bysaying that when representation was achieved theemployees would have participation. At that, so shetestified, Fischer became angry and said, "over mydead body. I will still control everything that goeson in this company." Mrs. Belmonte testified thatFischer said the Respondent was making changesand that things were going to be different. WhenMrs. Belmonte commented that it was a little bitlateforchanges,Fischer responded, so shetestified, "It's never too late. The store will closebefore the Uniongets in."Mrs. Cobb testified thatat the meeting she attended no mention was madeof the Union.6.Theodore CzarCzar, section manager of men's sportswear at thetime of the election, and whose supervisory status is THE M. O'NEIL COMPANYin issue, several times shortly before the electionspoke to Mrs. Halachoff about the Union. Mrs.Halachoff's uncontradicted testimony is that Czar"pointed out that we would lose all our benefits andour retirement fund and they would take away ourdiscount." Czar did not testify.The Respondent denies that Czar occupied a su-pervisory position at the times here material. In therepresentation proceeding the Board determinedthat, with respect to section managers, the evidence"is inconclusive as to their supervisory status" andpermitted such persons to vote subject to challenge.Beforeme, the only testimony regarding Czar'sstatus was that given by Mrs. Halachoff, who hadworked with Czar for the first year and a half of heremployment, a period ending about 3 years beforethe hearing herein. So far as appears, Czar con-tinued in the same position until about 3 "monthsbefore the hearing, when he was promoted. Mrs.Halachoff testified that Czar scheduled work hoursand lunch periods, and assigned work in his depart-ment. He had an office in the department and ap-parently did not work on the selling floor. Herecommended hiring of employees, and employeestook up complaints regarding hours or fellow work-erswith him. Mrs. Halachoff also testified thatCzar reprimanded employees. I credit the testimonyof Mrs. Halachoff respecting Czar's duties and findthat he was a supervisor within the meaning of Sec-tion 2(11) of the Act.B.ConclusionsUpon a consideration of the entire record andhavingendeavoredcarefullytoobservethedemeanor of the witnesses as they were testifying, Ihave come to the conclusion that on the whole thewitnessesfor the General Counsel are to becredited. In some instances, the supervisory person-nel involved in the conversations admitted that thesubjects of loss of discounts and benefits had beendiscussed,although in a somewhat differentmanner. The employees generally impressed me assincere individuals, all had been employed for sub-stantial periods and were still employed at the timethey testified, and they did not appear to me to bemotivated by a desire to color their testimony.With respect to the conversation Mrs. Wildroudtand Mrs.Belmonte had with Brown,the branchstore coordinator, I find that Brown urged that thenew management should be given a chance andwarned that employees would lose their discountsand the store would close if the Union came in.Brown admittedly told the women that employeescould lose their discounts and other benefits if theUnioncame in;Ido not believe he added thequalification that this would come about only as theresult of negotiations. I further find that Brownsought to emphasize the likely loss of discounts bystating, as he admitted, that in Kaufman's store in633Pittsburgh organized employees did not receive adiscount whereas those not represented by a uniondid receive discounts. I am also persuaded that heunderscored the possibility of the store closing ifthe Union came in by his reference to the closing ofStern's in New York City, which was organized. Onelection day, I find, Brown told Mrs. Halachoff anda group with her, in reference to the Barbertonstore and the progress of the election there, that theRespondent would close that store. I conclude thatby these statements of Brown threatening loss ofbenefits and store closure if the Union were suc-cessful, the Respondent violated Section 8(a)(1) ofthe Act.Icredit the testimony of Mrs. Smith and Mrs.Cobb that Mrs. Neff, divisional manager, stated tothem that if the Union won the election employeeswould lose their discounts and could lose otherbenefits,and,with reference to part-time em-ployees who were present on one occasion, saidthat their hours would be cut as the Respondentcould not afford to meet all the Union's demands. Ialso credit the testimony of Mrs. Rittenhouse thatduring the week before the election Mrs. Neffstated to her and two other employees thatdiscounts would or could be taken away and thatthe store would probably close. These statements, Iam convinced, were coercive and therefore viola-tive of Section 8(a)(1) of the Act.Supervisor Tofanelli, during the 2 weeks beforethe election, told Mrs. Smith, as the latter testified,that employees were making a mistake in wantingthe Union and that they thereby could lose theirdiscountandotherbenefits.WhileTofanellitestified he could not recall making any statementtoMrs. Smith relative to the discount and deniedmaking any statement about other benefits, in viewof his admittedstatementthat "whenever the occa-sion arose" he told other employees that there wasa "possibility that the discount would be lost orreduced from 20 to 10 percent," I believe Mrs.Smith and find that he did make the statement toher as she testified. Accordingly, I find that therebythe Respondent further violated Section 8(a)(1) ofthe Act.With respect to Mrs. Lower, the supervisor of theready-to-wear department at the time of the elec-tion, I find, in agreement with the testimony of theemployees who related conversations with her,4thatMrs. Lower discussed the Union and the elec-tionwith them and stated that employees wouldlose their discount and other benefits if the Unionwere selected, and questioned Mrs. Cardini as toher attendance at union meetings and who had at-tended. In so finding, I note that Mrs. Lower ad-mitted telling employees that loss of the discount"was a possibility," although she allegedly qualifiedthiscomment by stating she told them loss ofdiscount was not "something I knew as a definitething." Even on her version, I think it plain that she'Mrs Halachoff,Mrs Wildroudt, and Mrs Cardini 634DECISIONS OF NATIONAL LABORRELATIONS BOARDclearly implied that the discount would be lost ifthe Union were selected. Accordingly, I find that byMrs. Lower's statementsto the effect that selectionof the Union would mean loss of the discountprivilege and other benefits, and her questioning ofMrs. Cardiniregardingher own and other em-ployees' attendanceat union meetings, the Respon-dent violated Section 8(a)(1) of the Act.The testimony of Mrs. Halachoff is uncon-tradicted, and credited, that Section Manager Czartold her that by bringing in the Union employeeswould lose their benefits, the retirement fund, andtheir discounts. Inasmuch as I have found that Czaroccupied a supervisory position, these remarks areattributable to the Respondent and are violative ofSection 8(a)(1).The only directly coercive statement attributedto Fischer, vice president of branch stores, whoconducted some 15 meetings of employees ingroups of about 10 during the week before the elec-tion, was by Mrs. Belmonte. She testified Fischer,in response to her remark that it was a little bit lateto make changes or improvements, said "It's nevertoo late. The store will close before the Union getsin."Fischer denied saying that the store wouldclose if the Union won the election. I am persuadedthat Fischer did not make the remark about storeclosing attributed to him by Mrs. Belmonte. Mrs.Halachoff attended the same meeting as Mrs.Belmonte. Significantly, Mrs. Halachoff did not at-tribute such a remark to Fischer, although she didtestify in some detail as to what he said. HadFischer threatened that the store would close be-fore the Union would get in, I think it highly unlike-ly that Mrs. Halachoff would have failed to testifyto that effect. Moreover, considering the testimonyof Fischer and employees regarding what wasdiscussed at these meetings, and the fact that I wasfavorably impressed with Fischer as a witness, Iconclude he made no threats of loss of benefits orclosing of the store in the event employees selectedthe Union. Nor do I agree with General Counsel'scontention that the meetings themselves were adevice used by the Respondent "to lure its em-ployees into airing their grievances, so that Respon-dent could make veiled promises concerning theircomplaints," and therefore constituted conductviolative of Section 8(a)(1). Although discussionwas invited by Fischer concerning existing benefitswhich he described, the evidence as a whole doesnot persuade me that Fischer went any further thanto say in substance that the benefits provided by theRespondent were good, that the Respondent wasconstantly improving benefits, and that he did notbelieve the Union could do more in this regard.Moreover, the complaint did not containan allega-tion to this effect but, with respect to Fischer, wasconfined to twomatters:alleged unlawful interroga-tion and a threat to close the store if the Unionbecame the collective-bargainingrepresentative.Accordingly, I do not find that by conducting thesemeetingsthe Respondent violated the Act in anyrespect.Finally, it should be noted that, although thecomplaint alleged that each of the six supervisorshere involved "interrogated employees of Respond-ent, concerning their membership in, activities onbehalf of, and sympathy for, the Union," the onlyincident of unlawful interrogation established bythe record was that involving Mrs. Lower, foundabove.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent found to con-stitute unfair labor practices as set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engagedinunfair labor practices violative of Section8(a)(1) of the Act, I shall recommend that theRespondent cease and desist therefrom and takeappropriate affirmative action in order to effectuatethe policies of the Act.VI.REPORT ON OBJECTIONSThe objections to the election encompass all ofthe conduct of the Respondent found in section III,B, above, to constitute violations of Section 8(a)(1)of the Act. Tothat extent, therefore, I find the ob-jections to have merit and I shall accordinglyrecommend that the election held on May 22,1969, be set aside and that the Regional Directorconduct a new election at such time as he deemsappropriate.Upon the basis of the foregoing findings of factand upon the entire record in these proceedings, Imake the following:CONCLUSIONS OF LAW1.The May Department Stores Company d/b/aThe M. O'Neil Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Retail Clerks International Association, Local698, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) ofthe Act by threatening employees with loss of theirdiscount privileges and other employee benefits,reduced hours of work for part-time employees,and closing of its store if they selected the Union asbargaining representative, and by questioning em- THE M. O'NEIL COMPANYployees concerning attendance at meetings of theUnion.4.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and(7) of the Act.5. In other respects alleged in the complaint theRespondent has not committed any unfair laborpractices.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin the case,it isrecommended that The May De-partment Stores Company d/b/a The M. O'NeilCompany, Stow, Ohio, its officers,agents, succes-sors,and assigns, shall:1.Cease and desist from:(a)Threatening employees with loss of theirdiscountprivilegesand other employee benefits,reduced hours of work for part-time employees,and closingits store if they select the Union as bar-gaining representative,or by questioning employeesconcerning attendance at meetingsof the Union.(b) In any like or relatedmanner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed to them in Section 7of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act:(a) Post at its store in Stow, Ohio, copies of theattached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the RegionalDirector for Region 8, after being duly signed bythe Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by it to in-sure that saidnotices arenot altered, defaced, orcovered by any other material.(b)Notify said Regional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.6IT IS FURTHER RECOMMENDED that the electionheld on May 22, 1969, in Case 8-RC-7138, be setaside, and that a new election be held at such timeas the Regional Director deems appropriate.' In the eventno exceptions are filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,recommendations, and Recommended Order hereinshall, asprovidedin Section102 48 of theRules and Regulations, beadopted by the Board and become its findings, conclusions, and order, and635all objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading "Posted by Order of the Na-uonal Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "I In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with lossof their discount privileges or other employeebenefits, reduced hours of work for part-timeemployees, or closing of the store if they selectRetailClerks International Association, Local698,AFL-CIO, as collective-bargainingrepresentative, nor will we question employeesabout their attendance at union meetings.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rightsguaranteedto them inSection 7 of the National Labor Relations Act,as amended.THE MAY DEPARTMENTSTORES COMPANY D/B/ATHE M. O'NEIL COMPANY(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240EastNinthStreet,Cleveland,Ohio44199,Telephone 216-522-3715.